Explanations of vote
in writing. - (PT) The harmonisation and reliability of data and information collected on marine activities is of critical importance for the fisheries sector and all efforts undertaken to improve their quality should be supported.
Given the sector's current needs and ecosystem concerns, the European Commission has proposed that Council Regulation (EC) No 1543/2000 be amended while the European Parliament assesses a proposal for a Council regulation on a new Community framework for the collection, management and use of data in the fisheries sector.
It is therefore necessary to amend the existing Council Regulation (EC) No 1543/2000 in order to prevent an overlap between the old and the new regulations.
The current Commission proposal makes these necessary and logical changes and was unanimously approved by the Committee on Fisheries. It also now merits my vote in favour in plenary.
in writing. - I voted for this report, which approves a Commission proposal amending (and preparing for the repeal of) Regulation 1543/2000 (a Community framework for the collection and management of the data needed to conduct the common fisheries policy). The Commission aims to bring in a new, more comprehensive data collection regulation in 2008; this amendment allows for a better transition by removing current requirements to submit six-year national programmes for the collection and management of data from 2007 to 2012. Instead, transitional programmes covering the years 2007 and 2008 are to be drawn up.
in writing. - UKIP wish to see the common agricultural policy abolished. Therefore, under no circumstances can we vote for a report that gives even more power to a Commission whose legitimacy we do not recognise.
in writing. - (FR) I voted for the Chatzimarkakis report, which seeks to improve the CAP's budgetary execution and transparency, in other words to identify the beneficiaries of aid for agriculture.
I feel the legitimacy of the CAP, one of the largest items of EU expenditure, is all too often called into question by the opacity with which agricultural aid is managed. The merit of this report is that it clarifies the situation.
I am most satisfied by the Internet postings of all the national lists of direct beneficiaries of EU aid, and the links to be set up between the web pages of the Commission and the Member State payment bodies.
Monitoring of CAP financing, however, must be carried out in strict compliance with the regulations governing data protection. That is why I voted against the amendments requiring the registration or recording of users consulting the data, since transparency must be guaranteed on both sides.
I also believe that the data on the payments of the European Agricultural Fund for Rural Development ought to be broken down in order to identify the major beneficiaries.
in writing. - (PT) We regard as essential the need expressed in the Commission proposal, and highlighted in the parliamentary report, to increase transparency, both in the financing of the common agricultural policy and in the provision of accounts in respect of the expenditure practices of the EU institutions. It is also essential to improve budgetary control. However, we are disappointed at the proposal's limited scope and the fact that the European Parliament has not been ambitious enough in either its report or its amendments.
In our opinion, there are still some proposals of no practical use which in fact limit the freedoms and guarantees of citizens, such as the requirement for 'those using, or looking at, the data [on the Internet to] sign on or register'. In addition, there is some ambiguity, both in the Commission's proposal and in the EP's report, with regard to the continued publication of information. It is proposed, from the start, to carry out 'an assessment of the advantages or otherwise of the publication of this data' in the future. Another debatable issue is the reinforcement of the Commission's power of control over the Member States.
Finally, we consider that the best way of enhancing 'transparency and public understanding of the common agricultural policy' - an objective expressed in the proposal - is through its complete overhaul.
in writing. - (PT) The Commission's proposal to make certain amendments to Council Regulation (EC) No 1290/2005 on the financing of the common agricultural policy (CAP) is necessary in order to make this process more transparent.
I believe that improved transparency, together with better use of the agricultural funds, would help to eliminate the European population's distrust of the CAP and the European institutions.
I am therefore voting in favour of Mr Chatzimarkakis's report, which reiterates the Commission's position and adds certain amendments that I regard as important.
in writing. - I voted for this report, which proposes a range of improvements to the transparency of the CAP. It calls on national lists of recipients of EU direct farm aid to be published on the internet. The UK already does this, and I would like to see other states doing the same. The report also calls for better procedures to take when publication requirements are not followed, and for data protection to be included in the Commission regulation itself.
in writing. - (DE) Across the board, our small farmers, who are the salt of the earth, are being submerged in a sea of irrelevant bureaucracy and subjected to satellite surveillance, and woe betide them if their fence is standing a little too far to the right or the left. It is time for some humanity again, instead of beating our hardworking small farmers senseless with bureaucratic cudgels. The black sheep who fabricate entire fields and business activities and who cause BSE and other scandals should be named and shamed.
It is a mockery, however, to say that prices are rising so this could justify cutting subsidies. Austrian organic farmers were getting around seven schillings - equivalent to around 95 cent - per litre of milk before accession. Today, they get just 30 cent, which means that they are losing thousands of euros, and at the same time they are having to contend with ever-changing bureaucratic regulations that make their lives even more difficult!
The 'health check' envisaged must therefore serve only one purpose: to create a better, more reliable and longer-lasting framework, not to bring about reform by brute force and cause our last remaining farmers to throw in the towel. In view of the massive exodus from farming in Europe, the idea that unspent agricultural funding could be used for prestige projects such as Galileo must be vigorously rejected. We must retain our self-sufficiency capacity at all costs, and should not offer ourselves as hostages to fortune to the genetic engineering companies.
in writing. - (SV) Jorgo Chatzimarkaki's report further reinforces the Commission's initiative to increase the legitimacy of EU policies through disclosure of full details of expenditure practices and improved accounting and budgetary control in the agricultural sector, among other things as a result of a number of changes.
I supported the parts of the report that sought to enhance public transparency regarding the use of Community funds and the publication of information on beneficiaries. I likewise supported the need for Member States to ensure annual ex-post publication, via the Internet, of the beneficiaries of the European Agricultural Guarantee Fund and the European Agricultural Fund for Rural Development and the amounts received per beneficiary under each of these Funds.
However, I opposed the provisions under which those using or looking at information are required to sign on or register because this runs counter to the Swedish principle of the right to anonymity in connection with the use of such public information.
My intentions to vote against Amendment 20 in view of the strong Swedish principle of public access to official documents have been entered in the minutes, after a vote on my behalf was cast incorrectly.
in writing. - UKIP abstained on this report as we do not recognise the legitimacy of Parliament. This in no way reflects our views on the content of the report.
UKIP wish to see the common agricultural policy abolished. Therefore, under no circumstances can we vote for a report that gives even more power to a Commission whose legitimacy we do not recognise.
in writing. - (PT) The negotiations conducted by the European Commission under a mandate received from the Council have the central objective of establishing an Open Aviation Area (OAA) between the EU and the US, going beyond the bilateral agreements that currently exist between individual Member States and the US. The aim is to create a single liberalised market for air transport between the EU and the US, 'in which investment could flow freely and in which European and US airlines would be able to provide air services without any restriction, including in the domestic markets of both parties'.
The EU's aim is to ensure reciprocity by the US in the liberalisation of air transport, in particular with regard to removing 'the existing legal restrictions on foreign ownership and control of US airlines and on cabotage' and also with regard to the 'right of establishment' and 'State aid'.
This is why we reiterate that it should be the Member States and not the Community concluding this type of agreement, all the more so as this issue is of such strategic importance and 'could serve as a model for further liberalisation and regulatory convergence worldwide'. We therefore restate our opposition to the pursuit of the liberalisation of this important public service in each country.
in writing. - (PL) I voted in favour of the report on the proposal for a decision of the Council and the representatives of the governments of the Member States of the European Union, meeting within the Council, on the conclusion and temporary implementation of the Air Transport Agreement between the European Community and its Member States, on the one hand, and the United States of America, on the other hand (8044/3/2007 - - C6-0210/2007 -.
Mr El Khadraoui rightly pointed out the importance of creating an Open Aviation Area between the EU and the US, thus allowing the emergence of a single market for air transport between the EU and the US. I support the view that this would enable investment to flow freely and EU and US airlines to provide air services without any restriction, including in the domestic markets of both parties. That represents a mayor step forward.
It was entirely appropriate to raise the issue of environmental protection in this context. The aviation sector has several negative environmental effects, in particular as a source of noise and as a contributor to climate change. I therefore agree with the provision calling on both the EU and the US to take effective measures to reduce the negative environmental impact of aviation.
in writing. - I voted in favour of this report, which endorses plans to liberalise air transport arrangements between the EU and the United States of America. This levels the playing field for European airlines flying to the US, and should allow more rational construction of routes, leading to better services and more efficient routing of flights. In increasing the number of possible transatlantic routes it may even lead to lower fares for passengers.
in writing. - (PT) The conclusion of this agreement is intended to meet long-standing needs on both sides of the Atlantic, with obvious benefits for consumers resulting from further liberalisation and regulatory convergence worldwide. For the EU, it will also serve to guarantee compliance with Community legislation.
The work carried out to conclude this agreement must therefore be applauded as the new legal framework ensures wide-ranging agreement on the creation of an integrated transatlantic aviation market that will be to the benefit of both consumers and companies.
However, on reading this agreement, it is apparent that the removal of restrictions on foreign control of US airlines is somewhat disproportionate and, in addition, cabotage has not been included. The European Parliament's suggestion to include subsequent stages, deadlines for conclusion and consequences of any non-compliance in this phased approach to the agreement is therefore crucial and should be applauded. Furthermore, conditions have been laid down for re-establishing full reciprocity in the EU-US aviation market if the negotiations do not achieve the balance desired by both parties.
To sum up, this is a good start towards objectives not yet achieved.
in writing. - I am convinced that there is a need for such an agreement but it has to be one which can be delivered on both sides. Airports in south-east England have had to open 'aircraft slots' for USA partner airlines and potentially many others. The reverse is not true in the USA. 'Freedom rights' are not granted to EU airlines for intra-USA flights. This means that flights emanating from Gatwick to New York cannot fly to Los Angeles, but USA flights to Gatwick can fly to anywhere they want in the EU. Similarly, there is no relaxation of the foreign ownership rules of USA airlines.
There is a clear lack of balance in the first stage agreement; this lack of balance against the EU has to be addressed urgently in the second stage negotiations. I will be looking to reinforce this effort within the Transatlantic Legislators' Dialogue.
(NL) Madam President, I am not going to go over yesterday's debate again. I explained then that for us the Lamassoure report is tantamount to putting the cart before the horse, as we still do not have a valid transitional treaty, we still do not have a new treaty. The problem with this report it that it lets loose the typical Loch Ness monster of the Eurofederalists again, that is the spectre of transnational lists, on the basis of which some Members of the European Parliament would be elected. Well then, I still proceed from the assumption that we here are representatives of our electorates in the Member States, of our populations in the Member States, and not just abstract citizens of the European Union.
(PL) Madam President, I believe a house should be built upwards from its foundations, not the other way round, which is effectively what the report by Mr Lamassoure and Mr Severin is doing. The Treaty on European Union constitutes the foundations. The Treaty must first be ratified, and I believe ratification is to take place within the next few weeks. That is one reason why I voted against this report, even though it contains many good points. Another reason why I voted against it is that I do not agree with my country being represented by as many as three fewer Members than it currently is. The number of Polish Members would be reduced from 54 to 51. These are my reasons for voting against the report.
(ES) Actually, yesterday I submitted my explanation of vote in writing and I received a response to the effect that it was still being dealt with, and so on. That is one thing. However, my name is Irujo Amezaga. 'Amenaza' means something completely different in Spanish: it means 'threat' and I am do not think I am that just yet.
In any case, my explanation of vote was on the Lamassoure report. I voted against this report and I acknowledge that the composition of the European Parliament is a difficult issue. My amendment on supra-state constituencies that recognised political and cultural realities and went beyond the borders of the current Member States was rejected in committee. If we really want a Union of the European people, as stated in the EC Treaty, this Parliament should be open to other types of realities.
I am sorry for my pronunciation - my Spanish lessons are continuing.
in writing. - In regard to the future composition of the European Parliament, I voted against the unwarranted attempt (Amendment 26) to inflate the representation of the Republic of Ireland to 13 MEPs. Northern Ireland has a population of 1.7 million and three MEPs; the Republic of Ireland's population is 4.3 million, yet under Amendment 26 it would have 13 MEPs, meaning a representative for every 330 000 citizens, whereas in Northern Ireland the ratio is one MEP to every 630 000 citizens. Clearly, the Republic of Ireland already is very generously provided for and should count itself lucky to hold 12 seats.
in writing. - (SV) We Swedish Social Democrats voted in favour of the report. We believe that the principle of degressive proportionality is reasonable and has good chances of being supported by the EU's Heads of State and Government. The other proposals that have been put forward have no realistic chance of being accepted at the summit. The report gives Sweden 20 seats rather than the 18 we would get if the Treaty of Nice were to apply. It is therefore important for the treaty to be adopted. Otherwise the Treaty of Nice will apply, which would mean that all the Member States except Germany would lose seats.
The questions of how to define the concept of citizen and how to work out the population base governing the distribution of seats must be investigated.
We are very doubtful about trans-national lists for European Parliament elections. If the matter is investigated, however, we may accept it.
in writing. - (FR) I voted for the report by my colleagues Alain Lamassoure and Adrian Severin on the composition of the European Parliament. They both knew that the current EP composition, established by the 2005 Act of Accession of Bulgaria and Romania, was to be modified, even if that meant going back to the provisions of the Treaty of Nice.
I applaud Alain Lamassoure's bid to rally his political family and regret that a number of national attitudes in disagreement with the Council decisions required some awkward debate, and eventually arbitration in plenary. This debate has highlighted the extent of national selfishness in some cases.
Although I have my reservations about the idea of examining the possibility of electing some Members on transnational lists, I am happy with Annex 2 of the resolution, which requires the IGC to ask Parliament for a draft providing for the election of its Members by direct universal suffrage that provides a more accurate definition of the notion of 'citizens' in Article 9(a)(2) of the Treaty on the EU. The concept of a European citizen must certainly be defined.
in writing. - I voted against Amendment 25 because, while the UK is still a member of the EU, the number of MEPs representing the UK should not be reduced at all. Therefore, to vote in favour of 74 MEPs would have been to vote for a reduction of four. Under the proposed principle of 'degressive proportionality', which is yet to be defined, small countries and microstates would be disproportionately represented while larger states, such as the UK, would be under-represented. Considering that large numbers of the population of Eastern Europe have migrated to the UK since 2004, and that they are currently entitled to vote in European Parliament elections, the number of UK MEPs should at least remain at its current 78, if not be increased.
in writing. - During the vote on the Lamassoure report we have voted consistently for a fair distribution of seats between the Member States and in particular for 13 seats for Ireland. We campaigned throughout this process for 13 seats for our country.
The arguments in favour are well known. We have a rapidly growing population in Ireland - it is the fastest-growing population in Europe, both in terms of natural increase in population as well as overall growth. We were also one of the biggest losers proportionally under the Nice Treaty in terms of seats in the European Parliament.
Unfortunately the Irish Government did little to support the campaign to retain our current allocation of 13 seats.
Our vote today will at least ensure that Ireland's allocation of seats will not fall below 12 for the next mandate, with provision for a full review before 2014 including on the vexed question of the use of a 'population vs. citizen' statistical basis for assessing the MEP allocation in Member States.
in writing. - (FR) I voted for the Lamassoure report on the distribution of EP seats after the legislative elections in 2009. The new distribution balances out the number of seats in accordance with population trends in the Member States. I am glad that France has two more MEPs than those envisaged by the revised Treaty of Nice.
I also support the idea that the new distribution ought to be reviewed well in advance of the 2014-2019 parliamentary term in order to ensure a fair and objective system for the distribution of seats in Parliament, taking account of population changes, which would prevent the usual log-rolling between Member States.
in writing. - (PT) The Members elected by the Social Democratic Party (SDP), although they consider that this is not a perfect solution and that it fails to impose a requirement for further negotiations in the context of future enlargements, support Mr Lamassoure's report on the composition of the European Parliament for three reasons:
1. Some Member States do not agree with simply defining the general principles and require, as a condition of approval, the strict definition of the EP's composition before they will accept the Reform Treaty. This could compromise the main priority of the Portuguese Presidency of the Council.
2. Mr Lamassoure has proposed a balanced compromise solution, which provides for a minimum limit guaranteeing the plurality of the representation of the smaller states and which takes account of the demographic size of the other states through a principle of degressive proportionality, ensuring a fair relationship between the states.
3. It therefore blocks the unacceptable attempts of the German, Polish, Spanish and Italian Members to reinforce the weight of the more populous states by reducing the representation of the medium-sized states such as Portugal.
in writing. - I have to express my disquiet about the principle embodied in the very notion of presenting this report to plenary. Having a Parliament determine the basis of its own composition seems to me to be fundamentally flawed. As one of my Irish colleagues said in the debate, 'Turkeys don't vote for Christmas'.
I have been a Member of this House since 1984, when we had 434 Members, and now we have 785 Members. With each successive growth in numbers of parliamentarians, working groups, committees and plenaries have become unwieldy and increasingly ineffective. This is to be institutionalised here with a supposed 'reduction' to 750 Members, a size 30-40% too large to be effective, unless we want to model ourselves on China's largely ornamental 3 000-strong National People's Congress.
The other anomaly that strikes me is that, while we are allowed to select our composition, a vitally important institutional decision for the whole of the European institutions and the Union itself, we are not allowed to choose our own meeting place because of the recalcitrance of one Member State and instead are 'sold a pup' by the City of Strasbourg that is riddled with asbestos.
in writing. - (PL) I am sorry it has not proved possible to find a new and permanent solution for the distribution of seats in the European Parliament between the various Member States of the Union. The current method of distribution is temporary, and only applies to the next parliamentary term.
The method applied for distribution of seats is not clear and comprehensible to EU citizens. In addition to application of the principle of degressive proportionality, political criteria also had a significant bearing on the distribution of seats in Parliament. This was detrimental to representation of the citizens, which should actually be the governing principle. Furthermore, the proposed distribution of seats is based on the number of inhabitants of a given Member State, rather than on the number of citizens of the state concerned. My country, Poland, for example, would therefore lose out due to the temporary economic migration of some two million of its citizens who are currently employed in other Member States of the Union. Incidentally, it should also be pointed out that this is illogical, since the EU encourages worker mobility.
We would like to reiterate our warning that the principles by which the Union is governed appear overly complicated to its citizens. The latter are therefore feeling more and more misgivings about the Union's institutions.
in writing. - (SV) We are firmly opposed to the idea of one constituency across the entire EU with perhaps 10% of the European Parliament's seats. Creating a separate EU constituency is an artificial way to try to create a European demos. There is no common political arena in Europe with media or debate covering all the Member States. Each country has its own political agenda. An attempt to break barriers of language and tradition by creating EU parties, entirely dependent on EU contributions, is doomed to failure.
We recall that 54.4% of voters stayed at home in the 2004 European Parliament elections. The 'stay-at-home party' is the biggest party in the European Parliament elections. There is no enthusiasm for European Parliament elections in the new Member States either. In Slovakia the turn-out was 16.96% in 2004.
With any enlargement of the EU to countries such as Ukraine and Turkey the present Member States will have their delegations cut back. This affects the smaller groups and reduces political diversity. There will be no place for regional parties or minority parties in the European Parliament.
Both the Christian Democrats/Conservatives (PPE-DE) and the Socialists (PSE) would seem to have a hidden agenda of trying to create a two-party system in the European Parliament.
We are voting in favour of the report, not because it is excellent, but because it represents an improvement.
in writing. - (PT) We must be clear on this as there are many numbers:
1. This proposal means that, since 1999, Portugal has firstly gone from 25 to 24 Members and will now be reduced to 22, whereas Germany kept its 99 Members, which will now be reduced to 96. In other words, Portugal has lost 12% and Germany has lost 3%.
2. The six most populous countries currently hold around 56% of the seats in the European Parliament. With this proposal their control is fully maintained at 56%. In other words, they have given nothing.
Therefore, through the current reform of the Treaties, the major powers are reasserting their control over the Council, by applying the demographic criterion without any weighting, and are maintaining their full control over the EP. Portugal is losing out! If some are in control, others must be...
In order to conceal their connivance with such an unacceptable situation, some are saying that it could be worse. Others think that it is natural that only some countries should be able to defend their interests..., at the expense of the interests of others.
Finally, but without forgetting other important aspects - such as the rejection of the creation of a supranational electoral body or the fact that the fewer Members Portugal has, the less they will represent the political plurality existing in our country - we reiterate that a fair solution at institutional level must without question respect the principle of cooperation between sovereign states with equal rights.
in writing. - I am voting for Amendment 26, which argues that Ireland should retain the 13 seats it currently has. Under the Nice Treaty, Ireland was allocated 12 seats; however, since the Nice Treaty, Ireland's population has increased by 12%. It is the fastest-growing population in the EU, in terms of national increase and overall growth. This report gives Ireland an allocation of 12 seats - three less than the 15 that Ireland had for the 1999-2004 term, which means we will lose 20% of our quota from 2004.
in writing. - British Conservatives are opposed to the EU Constitution and to the draft EU Reform Treaty. We do not agree with the terms of the draft IGC mandate delivered by the European Council or the text of the draft Treaty published on 5 October.
In the context of the request by the Council for an opinion by the European Parliament on the future composition of the European Parliament, British Conservatives have abstained on the Lamassoure-Severin Report. We have done so because we disagree with the model and methodology proposed by the co-rapporteurs, which we believe is unsustainable in the long term. We also disagree with the call for the election of MEPs on transnational lists.
We also deeply regret the fact that the important historical parity on this issue that existed between the UK, France and Italy has been abandoned. We are nonetheless determined to pursue the best interests of the people of the United Kingdom who we believe are currently numerically under-represented in the European Parliament. These factors have determined our position in voting on this report.
in writing. - (FR) How can a report be submitted to the representatives of Member States using legal and institutional notions that are simultaneously hazy, new, dangerous and utopian?
Degressive proportionality, the main feature of the report, means nothing beyond the fact that larger states will again lose seats to smaller states. It is true that at the European Council meeting in Nice Mr Chirac originally initiated the process by agreeing for the first time to uncouple France with respect to Germany, contrary to the spirit of the Treaties.
As for electing Members from transnational lists, it is obvious what the aim is here: to get rid of politically incorrect parties that do not accept the languid social-democrat consensus, and to remove any reference to anything that is still the regal domain of the nation states. We obviously cannot accept this.
The notion of European citizen put forward by the rapporteurs is both dangerous and utopian, and in fact it is totalitarian. It implies that nationality is a thing of the past and that the brave new world consists of a new 'denationalised' man, bereft of his roots, his history and his culture.
For all these reasons, we feel that the Lamassoure report is an unacceptable legal, political and institutional regression.
The distribution of seats in Parliament between the Member States is not based on objective population figures but on promises made in the past and on negotiations that have been won or lost. That is why the large countries - France, Italy and the United Kingdom - always have the same number of seats despite having different populations, as do Spain and Poland. The same applies to Greece, Portugal, Belgium, the Czech Republic and Hungary. Some countries are underrepresented, such as the Netherlands, which was foolish enough in 2000 to settle for fewer seats in Parliament in exchange for more votes in the Council. We support the rapporteurs' proposal because it is closer to a fair distribution than previous proposals. We reject all the amendments that want a less fair distribution, no matter who they favour, or that make a distinction between 'citizens' and other inhabitants when calculating the population of each country. We support the amendments that automatically couple the future distribution of seats to the populations of the Member States. We reject future reductions in the number of seats per Member State if they do not result from population decrease, but from the maximum of 750 seats or from the search for scope to elect a proportion of Members from transnational lists. With that proviso we vote in favour.
in writing. - I voted for and welcome the Lamassoure-Severin Report on the composition of the European Parliament. However, I find it rather strange that Parliament has the right to decide on the distribution of its seats but not on where it sits. It is clear that the Council is incapable of sorting out the mess of Parliament having three locations and I call on it to follow the logic of giving Parliament the right to allocate its seats by giving it the right to decide where it meets.
This report recommends a new, fairer composition for the European Parliament to apply to the 2009-2014 Parliament. The report's operating principle of degressive proportionality, which calls for bigger Member States to accept fewer MEPs than a strict proportional distribution would allow, is one I agree with. It will ensure that smaller Member States have viable parliamentary delegations, and that Parliament can return to a slightly more reasonable size of 750.
in writing. - (PT) Given the need to alter the composition of the European Parliament due to past and future enlargements, I believe that the solution adopted in this report has the virtues of being consistent with what has already been agreed (Nice), of not increasing the control of the most populous states over the others, by maintaining a model of balance between states which is quite understandable, and of helping to reduce the difficulties associated with the adoption of the Reform Treaty.
Therefore, despite having preferred, as apparent from the voting, a model based on the concept of citizenship and not residence - given that the link between citizens and the European Union must be one of citizenship and not residence - I voted in favour of this report.
in writing. - Today's vote was crucial for the future working of the EP. It was necessary to have, on such a sensitive issue, a firm political indication from the EP towards the European Council, showing that national interests can be overcome to agree on a better system than the one laid down by the Nice Treaty. Even if the proposal made today is far from being perfect, it is fairer than the distribution of seats laid down by the Nice Treaty. After the EP unanimously called on the Council to define the term 'citizens' as provided in Article 9a(2) in good time before the next elections in 2014, I decided, in the interest of my country and the working of the EP, to vote in favour of the report, as this shows some progress in relation to what had been agreed upon before.
in writing. - (SV) The importance of the issue should not be overestimated. A new distribution of Members among the Member States will not change the current developments in the EU. The majority will continue to remain with the economic liberals and federalists in Parliament. However, the report clearly expresses principles governing a distribution that by its nature will be approximate in the final analysis. The distribution will be even better than the current situation, as the biggest country gets fewer members whilst the smallest ones get more. I therefore voted in favour of the report, even though there are individual paragraphs that I do not support, in particular the provisions on trans-national lists and European parties.
The Greek Communist Party in the European Parliament voted against the Lamassoure-Severin report because it further strengthens the confrontational nature of the European Parliament.
in writing. - I voted against Amendment 25 because, while the UK is still a member of the EU, the number of MEPs representing the UK should not be reduced at all. Therefore, to vote in favour of 74 MEPs would have been to vote for a reduction of four. Under the proposed principle of 'degressive proportionality', which is yet to be defined, small countries and microstates would be disproportionately represented while larger states, such as the UK, would be under-represented. Considering that large numbers of the population of Eastern Europe have migrated to the UK since 2004, and that they are currently entitled to vote in European Parliamentary elections, the number of UK MEPs should at least remain at its current 78, if not be increased.
in writing. - (SV) Sweden should hold a referendum on the new constitution in order to obtain exceptions and an 'opt-in' clause (like the United Kingdom). With such an opt-in clause, for example, Sweden gets the right to decide itself whether, and if so when, to introduce the euro and to sign up to the Social Charter. However, this does not mean that I do not want a clear document as the basis for the EU which plainly defines the EU's field of competence. Such a document must contain, among other things, rules on the distribution of seats in Parliament. I am therefore prepared to support this part of the proposal for a new EU constitution specifically relating to the distribution of seats.
The fact is that unless the proposal on the distribution of seats comes into being in accordance with the proposal for a new EU constitution, there is a great risk that we will have to go back to the Treaty of Nice. The consequence of the Treaty of Nice is that Sweden gets only 18 seats, two fewer than Sweden gets under the proposal for a new EU constitution, and two fewer than Sweden is entitled to given the relative sizes of the EU Member States.
in writing. - (FR) I voted for the resolution on the humanitarian situation in Gaza. I am concerned by the deterioration of health indicators in Palestine and aware of the difficulties posed by closure of border control posts, thereby curtailing economic activity and free circulation of goods, and I request that emergency and humanitarian aid be allowed to continue unhindered.
I condemn the increasingly difficult living conditions that are rife in Gaza: the blockade preventing the movement of people and goods, partial privatisation of access to water, food and electricity, destruction of agricultural land, and basic services such as refuse collection that no longer operate properly and are on the point of collapse.
I feel it is urgent for human rights to be fully respected in Gaza, and I wish to call for an international peace conference to be organised to usher in a fair and lasting peace between the Israelis and the Palestinians; a peace based on the relevant UN Security Council Resolutions concerning the Israelis' right to live within secure recognised borders and the Palestinians' right to a viable state.
in writing. - I support this resolution. The current humanitarian situation in Gaza can only cause deep concern. The Israeli blockade of the Gaza Strip must be lifted and electricity and fuel must be supplied. Also, Israel must guarantee the flow of financial assets to the Gaza Strip suspended since September 2007, the lack of which has seriously impacted the economic, social and daily life of the Palestinian people.
The Council and the Commission must use all the pressure they can exert to persuade the Israeli Government to move and to guarantee future essential humanitarian aid for the Palestinian people.
in writing. - (PT) Given the terrible situation in which the Palestinian people have been put, the European Parliament has adopted a resolution which, while recognising the extremely serious situation not only in the Gaza Strip but also in the other Palestinian occupied territories, does not hold Israel liable or condemn it for its deep-rooted responsibility, particularly for the destruction of the Palestinian National Authority and its supporting institutions and infrastructures, including those meeting the most basic needs of the population, and for seeking to prevent the creation of a sovereign, independent and viable Palestinian State.
Israel has imposed a brutal blockade on the Gaza Strip, thus creating, as denounced a long time ago by UN officials, a gigantic prison for the Palestinian people, depriving them of the most fundamental human rights and preventing the provision of humanitarian aid by UN organisations.
It is imperative that this inhumane blockade be lifted, with Israel being ordered to end its aggression towards the Palestinian people and to fully respect and comply with international law and UN resolutions. It is also vital for urgent humanitarian aid to be provided to the Palestinian people.
A fair and lasting solution for the Middle East will only be achievable through respect for the inalienable right of the Palestinian people to their own independent and sovereign state, respecting the 1967 borders and with East Jerusalem as its capital.
in writing. - I voted in favour of this resolution, which draws attention to the plight of people in the Gaza Strip. It calls on Israel to fulfil its international obligations under the Geneva Conventions to guarantee the flow of humanitarian aid, humanitarian assistance and essential services, such as electricity and fuel, to the Gaza Strip. In calling for an international peace conference, an end to the blockade, and in asking for the Commission and the Council to work towards this, I join most other MEPs in advancing ideas that can make the situation on the ground better for those suffering the consequences of the status quo.
in writing. - (FR) I welcome the EP resolution on the Gaza Strip. The measure taken by the Israeli Government to declare the Gaza Strip a 'hostile entity' paves the way for economic sanctions. This measure comes at a time when the Gaza Strip is plunged into a humanitarian crisis, aggravated by the suspension of direct international aid to the Palestinian Authority and Israel's failure to pay back taxes outstanding to the Palestinian Authority since March 2006.
Even if the Israeli authorities have allowed food trucks into Gaza, the United Nations Relief and Works Agency for Palestine Refugees in the Near East reports shortages of basic foodstuffs caused by frequent closures of the Karni border crossing.
We would not be faced with a humanitarian crisis of such proportions if we had not cut off our aid to the Palestinian people in the first place. Many other organisations maintained their cooperation with Palestine, particularly a large number of European local authorities. Is it not time we reviewed our policy of sanctions against Palestine so that this does not hinder supplies of the most essential humanitarian aid to the local population?
in writing. - I wish to stress the importance of the humanitarian situation in the Gaza Strip.
Whilst I accept that the political situation is one that is dictating the plight of the people of Gaza, nevertheless it is the people - men, women and children - who are suffering, and heaven knows what long-term effects this will have.
I agree that Israel must feel secure in its own borders, but there are also obligations on Israel to ensure that humanitarian aid and assistance are given to the Gaza Strip.
In Gaza there is a responsibility to end attacks on Israel, and we all have a responsibility to support a viable state for Palestinians, so that the Palestinian people can live securely in peace.
I support this report because it is absolutely essential at this time that we in the EU make our voice heard on behalf of the people of Gaza. They need help and we should deliver.
in writing. - I wish to support the endeavours of those in this House who have brought to our attention the crucial problems particularly facing those in the Gaza Strip and in the State of Israel and Palestinian areas.
The only way ahead is to move within the United Nations Security Council resolutions and to convene an international peace conference along these lines.
(FR) Madam President, they are killed because they are women. These murders known as feminicides are caused by a social context influenced by a patriarch mindset that prevents women from becoming socially independent.
The extremely well balanced report by Mr Romeva, although it refers more specifically to feminicides in Latin America and Mexico, forms part of a global strategy to eradicate and prevent violent deaths of women all over the world. That is why I voted in favour: the EU must promote and defend the values of gender equality.
My amendments, which were in fact taken over by the rapporteur, had focused on support for the victims' families, who are often completely helpless and, to make matters worse, they endure the pain of seeing these murders go unpunished. I therefore wish to call for awareness and training programmes dealing with gender problems and for measures to promote the creation of effective protection systems for witnesses, victims and their families, psychological support, and free legal aid.
in writing. - (FR) I voted for the report by our Spanish colleague Raül Romeva i Rueda on the murder of women, or feminicides, in Central America and Mexico and the role of the EU.
I am sorry we are focusing here on Central America and Mexico, for there are many places all over the world where the matter of female murders has not been solved. I support any global strategy striving to bring about the worldwide eradication of violence against women. The suffering of women cannot be treated with indifference, and we must support them because their revolt will be at the root of many geopolitical trends in favour of the ideals promoted by the European Union, notably gender equality.
in writing. - UKIP abstained on this report because we do not recognise the legitimacy of Parliament. This in no way reflects our views on the content of the report.
in writing. - (PT) We voted in favour of this report, which expresses the European Parliament's solidarity with women suffering violence throughout the world, including in our own countries of the European Union, but with particular emphasis on the serious situation in Mexico and certain Central American countries, where there is a real culture of feminicide, with thousands of violent deaths of women in recent years, which cannot simply be attributed to a widespread climate of violence.
This situation stems from cultural causes and socioeconomic contexts that are unfavourable to women and is worse in the case of indigenous women who suffer from high levels of economic dependency. However, it is also aggravated by the actions of criminal gangs.
We hope that this report will turn the spotlight on this serious situation and therefore help to ensure that, in the various countries concerned, the necessary steps are taken to end feminicide and violence against women.
in writing. - (SV) The June List believes that human rights must be upheld in all societies throughout the world, both in the EU Member States and in other countries.
The report is a motion for a resolution which calls on the Member States and the states concerned to work to uphold women's rights. This is a deserving cause, but this is not the right forum in which to discuss the matter. As usual, paragraphs are included where the EU seeks to act with a single voice in foreign policy. With the report's proposals for new budget headings, campaigns and increased responsibilities the EU is seeking to appropriate more power and to use issues like these as means in that quest.
Crimes against women are unacceptable and a dialogue between sovereign states to put an end to this is to be welcomed because it is important to improve the vulnerable position of women in much of the world. However, the EU must not pursue a single foreign policy and for that reason we chose to vote against this report.
in writing. - I fully support the report. Sustainable development is impossible without taking account of gender equality and the right to dignity and peaceful existence. Such crimes should not be viewed as simply an expression of culture; nor should they be dismissed if they are committed against women who may earn their living as sex workers. If no serious and consistent efforts are made to investigate, prosecute and punish the perpetrators, this indicates that violence is acceptable and then no one is safe. The proposals outlined in the report deserve our support and I trust that Parliament will monitor their progress. The human rights dimension of our external policies is extremely important: we have to work for the rights of people to live safely and securely in order to exercise their democratic rights and freedoms at all levels of society and whatever their occupation and status.
in writing. - The report by Mr Raül Romeva i Rueda on the murder of women in Central America and Mexico and the European Union's role in preventing this is a well balanced report. I would like to thank the rapporteur for his excellent work and his engagement. He led the negotiations in a very sensitive and positive political style. I would also like to thank him for the attention he devoted to this topic.
Human rights enjoy a high-ranking importance in the European Union. Luckily, between the EU and Mexico, human rights topics play an important role; as part of the Free Trade Agreement they even have a kind of formal character and they also play a crucial role in our Joint Parliamentary Delegation, which I have the pleasure to chair and which is now chaired on the Mexican side by Senator José Guadarrama Márquez.
in writing. - I voted for this report, which I strongly support, and which is part of a global strategy for the eradication and prevention of feminicide and proposes EU actions in the framework of partnership agreements. I hope to see this issue taken up by the national governments in the framework of their bilateral relations with the countries of Latin America, and European institutions within their strategic partnership, to support the prevention and protection policies relating to violence.
in writing. - (DE) I have supported the report by Mr Raül Romeva i Rueda because he clearly identifies, in a few points, the main causes of the murders of women in Mexico and Central America: the murders are occurring unhindered in a social and economic context which is geared solely towards economic interests. A high percentage of them have happened in the so-called free trade zones with their maquiladora industry (sub-contractor companies which produce for the export market), in which the absence of a social infrastructure and high poverty rates are accompanied by impunity for semi-legal security forces.
These structures are reinforced, too, by the EU's relations with Mexico and Central America, with their focus on trade facilitation. The EU's Association Agreement with Central America, which is due to be concluded before the end of this year, already shows, in its present form, that the EU is mainly interested in market liberalisation and deregulation. However, the 'creation of a climate favourable to trade and investment', as championed by the Commission, leads to precisely the structures which the report rightly identifies as constituting the unfavourable social and economic context that is conducive to the high rate of murders of women.
The report also sends out an important signal that the human rights clause agreed in the so-called 'Global Agreement' between the EU and Mexico must finally be acted upon. The work of the relatives' and victims' associations must also be strengthened.
in writing. - I voted for this report recommending that, in order to prevent fraud, transit movements be computerised, the legal framework be revised and the Commission and the Member States improve physical checks based on common risk analysis. The UK is affected by this issue: up to 4% of potential VAT revenue is being lost to fraud in this area.
in writing. - (DE) The removal of borders very quickly and demonstrably makes itself felt in a massive decrease in turnover from cigarettes, not only in the border region but in the interior as well. Desolate labour market conditions tempt numerous private individuals to smuggle small quantities of tobacco products across the border on foot as a way of boosting their incomes.
Fantastic profit margins, despite the high transport costs, have also contributed to the massive increase in tobacco smuggling in recent years. A practice which is written off as a minor crime in some quarters is providing a livelihood for criminal gangs, and a very good one at that: after all, it is easy to bring these black market products to smokers in the EU. The traffickers know that information campaigns are hardly likely to change the situation, for studies have shown that most buyers are well aware of the higher concentration of harmful substances in these products and the risk of penalties being imposed.
Montenegro's role is especially inglorious, for it has become Europe's main hub for tobacco smuggling, with the State taking a generous cut. More pressure will have to be brought to bear here through the talks currently under way, and of course the penalties need to be much stiffer and a uniform labelling system introduced to put an end to a state of affairs in which the tobacco producers' lucrative export business ends in illegal re-imports.
in writing. - The EPLP supports the aims of the Philip Morris agreement to combat fraud and illicit cigarette trade in the EU. However, the UK Government has not signed up to the agreement since it could conflict with existing UK legislation on tobacco smuggling. Existing legislation applies to all tobacco manufacturers, which is important in ensuring that smuggling activity is not simply displaced into products manufactured by companies that have chosen not to sign an agreement, or who might at some point choose to withdraw from one. This legislation also contains no significant exclusions, which better allows the UK to address the particular types of tobacco smuggling problems that it encounters.
(CS) Madam President, ladies and gentlemen, I welcome the enterprising report by the rapporteur, Mrs Jensen, because the decreasing quality of ground handling services has, over the last while, become an increasingly urgent issue and the true Achilles' heel of the aviation industry.
There are many causes of this. I would like to address those related to the increased security measures practised in some airports throughout the EU. Such measures often border on degrading human dignity and increase the risk of spreading infectious diseases, without any tangible impact on security. I am referring, for example, to the requirement for female passengers to remove publicly any jacket-type items clothing, even when worn over undergarments only. Similarly, standing barefoot on freezing floors often follows the removal of footwear before going through the security detector. In addition, when going through passengers' personal items staff often have no respect for basic hygienic rules.
It is evident that if we do not take notice of these issues and demand a better travelling culture as well as respect and politeness during security controls from ground handling personnel, civil aviation will become, as far as ground handling is concerned, a sometimes appalling and unpleasant experience.
in writing. - (PT) Pointing to a rapid rise in goods and passenger air transport, the Commission has decided to produce an 'action plan for airport capacity, efficiency and safety in Europe' in which it puts forward a series of measures.
This European Parliament resolution, despite containing aspects with which we agree - for example, its references to the need for respect for social laws and collective agreements, training or the needs of the most remote regions - subscribes to a concept of liberalisation of the sector and creation of the so-called 'Single European Sky'.
Although it highlights that responsibility for planning airport infrastructures must lie with the Member States, it advocates a 'global EU approach as regards the need for extra capacity, the constraints on future investments in additional capacity and the strategic axes'.
The resolution confirms the primacy of the 'Community competition rules', particularly with regard to the provision of ground handling services whose further liberalisation is not excluded. It therefore advocates increasing the minimum number of service providers admitted at airports, not setting an artificial limit on the number of third-party handlers and removing constraints preventing ground handling service providers from entering the market.
This is our critical position.
in writing. - (PL) Mr President, I voted in favour of the report by Mrs Jensen on 'Airport capacity and ground handling: towards a more efficient policy'.
The report gives appropriate consideration to the issue of ensuring that airports have the required capacity. Air transport movements are increasing by 5.2% annually. It has been calculated that by 2025 more than 60 airports will be unable to cope with the demand for flights. The report provides for the growth in air transport to be accompanied by technical and regulatory programmes to limit its external impact.
The rapporteur rightly points out that the European Union can only meet its requirements in this area by providing different types of airports and responding to the specific needs of each country.
in writing. - I voted for this report, which calls on the Commission to present before 2009 a master plan for enhanced airport capacity in Europe, in order to promote and better coordinate European initiatives for building new airport capacities dedicated to international traffic and to make better use of existing capacities. Only the cohabitation of various airport models according to national specificities will enable the EU to fulfil its need in this field.
in writing. - (SK) I voted in favour of the Jensen report on 'Airport capacity and ground handling: towards a more efficient policy' because I regard it as fundamental for ensuring sustainable regional development. Transport infrastructure is often the decisive factor for the location of regional investment, tourism development and rapid transportation of goods. Air transport offers important value added, especially for less developed, peripheral and island regions.
Globalisation and rapid economic development are giving rise a rise in the demand for flights in the EU. The current and future development of air transport in Europe urgently require the foresight to anticipate the necessary steps to be adopted at EU level for the benefit of EU citizens and its economy as a whole.
In my opinion, the image of all European regions can be improved by the construction of new airports, the modernisation of existing ones and the conversion of former military airfields into civil airports. Building and expanding airport and logistical infrastructure requires appropriate assistance from national and regional authorities. Airports must be included in regional spatial development plans; they must also be part of regional development strategies and be subject to territorial impact assessment with a rigorous environmental impact assessment.
I regard as paramount the financing of airport infrastructure from national and regional funds with the inevitable financial support of the trans-European transport network, the Cohesion Fund and the European Regional Development Fund.
in writing. - (PT) By identifying 'the construction of relief airports in the vicinity of their congested counterparts' as one of the solutions to situations of airport congestion, as seen in Lisbon, and by noting that 'traditional airlines, low-cost airlines, charter companies, freight companies and business aircraft have different requirements in terms of airport services and slot allocation', the European Parliament is promoting those options presented as being less costly and, at the same time, able to respond to the growth in air traffic, bearing in mind the particular characteristics of that growth.
I therefore voted in favour of this report as I consider that its ratio is contrary to the position defended by the Democratic and Social Centre/People's Party (CDS-PP) for Lisbon which involves the 'Portela +1' option.
in writing. - (SV) Anne Jenssen's report deals with a problem that is trans-national to the highest possible degree. In other words it was not the lack of EU relevance that made me finally vote against most of the amendments and, in the end, abstain on the report as a whole. The biggest problem with the report was that in its final version it became too detailed. I find it hard to see the need for a master plan at EU level governing the way ground-handling services at airports are organised, less still why Brussels should create extra rules and charges in connection with employee training or the location of airports. Without getting into the issue of the location of Bromma airport, for example, I conclude that it must reasonably be a decision for Stockholm and Sweden, and not for the European Parliament.
in writing. - (SV) The own-initiative report on airport capacity contains high-flying plans for what can be achieved through central planning on the part of the EU. According to the report, Europe is facing a substantial increase in airport use and there is a need to 'optimise' existing resources. It is claimed that future developments highlight the need to intervene at EU level 'for the benefit of Union citizens and of the EU economy as a whole'. It even goes into the infrastructure for connections to airports.
In the vast majority of cases there is national competition, between countries and airports, and strategic decisions must be taken at national level. In some countries airports are private, and investment decisions are guided by profitability assessments, whilst other countries have public ownership. The idea of EU planning in this area is therefore entirely unrealistic. We do not know future demand; and it is changing all the time and shifting between different areas and countries all the time. Nor can we prophesy how technical developments may affect growth. We do not know the costs entailed either. In addition, normally all cost forecasts for infrastructure tend to be two to three times higher than estimated. Likewise the question of ground-handling services should be a matter for each specific airport and not be regulated at EU level.
The report is inspired by planned-economy thinking. I cannot support this report, which most recalls the systems to be found in the old socialist countries, and I have therefore voted against it.